




Exhibit 10.23


Severance Benefits Agreement


[Mr/Ms Name]
[Address]
[City, State ZIP]


Dear [Name]:


You are or are about to become employed by Staples, Inc. and/or one of its
subsidiaries (“Staples”). Staples agrees to provide you with the severance
benefits set forth in this letter agreement (the "Agreement") if your employment
is terminated under the circumstances described below:


1.    Term of Agreement. The term of this Agreement shall begin on the date it
is signed and shall continue in full force and effect until such time as you or
Staples has delivered to the other 90-days advance written notice of your or its
election to terminate this Agreement . This Agreement is not a contract to
employ you for a definite time period, it being acknowledged that your
employment is “at will” and that either you or Staples may terminate the
employment relationship at any time.
 
2.    Notice of Termination and other Matters. Any termination of your
employment, whether by you or Staples, will be communicated by written notice
("Notice of Termination") to the other party. The Notice of Termination will
specify the provisions of this Agreement, if any, upon which termination is
based and its effective date, which in no case will be more than 180 days after
the Notice of Termination. All notices and communications provided for in this
Agreement will be in writing and will be effective when delivered or mailed by
U.S. registered or certified mail, return receipt requested, postage prepaid,
addressed to the Executive Vice President, Human Resources of Staples, 500
Staples Drive, Framingham, MA 01702, and to you at the address shown above or to
such other address as either Staples or you may have furnished to the other in
writing.


3.    Compensation Upon Termination. In addition to any earned but unpaid base
salary, and any accrued but unused vacation, Staples will provide you with the
severance benefits listed below in the event of a Qualified Termination. A
“Qualified Termination” means your employment is terminated for any reason other
than because (i) you die or become Disabled, (ii) Staples terminates you for
“Cause,” or (iii) you resign or retire without “Good Reason.”
    
(a) Staples will pay you [26][52] weeks severance pay (the “Severance Period”),
in monthly installments. Your monthly severance payments will equal the sum of
(i) your annualized base salary rate in effect immediately prior to the
Qualified Termination (or any higher rate in effect within the 90 days prior to
the Notice of Termination) divided by 52 weeks and multiplied by the number of
workweeks in the months (or partial months) within the Severance Period plus
(ii) one-twelfth of an amount equal to the average annual bonus paid to you by
Staples during the three full fiscal years preceding such Qualified Termination.
Annual salary rates will be prorated where applicable and annual bonus averages
will be computed on years available if less than three years. Any partial year
bonus you have been paid will be annualized. In the event your Qualified
Termination occurs within your first year of employment prior to being paid a
bonus, the bonus related portion of your severance payment shall equal one
twelfth of an amount equal to your target bonus amount for the fiscal year
during which your Qualified Termination occurs.


(b) Your medical, dental, vision, health care flexible spending account, if
applicable, will end on your termination date. You may continue your coverage in
accordance with the provision of COBRA following your termination date. FSA
Dependent Care is not subject to COBRA provisions therefore; your participation
will end on your termination date.






--------------------------------------------------------------------------------




Staples will provide you with coverage during the Severance Period under the
basic life, and long-term care plans, if any, in which you are presently
enrolled at the time of your termination on terms substantially similar to those
available to similarly situated associates, and you will be required to pay the
same portion of the premium that you pay while you are employed. Should you
obtain basic life or long-term care coverage through another employer during the
Severance Period, then Staples' premium payment obligations for the relevant
plan(s) will terminate upon you receiving such coverage.


(c) The vesting schedule of any outstanding options to purchase shares of
Staples' Common Stock, shares of restricted Staples' Common Stock and/or any
other equity-based awards will not be accelerated in the event of a Qualified
Termination, unless specifically provided to the contrary in the respective
option, restricted stock or other equity agreements.


(d) Subject to the limitations in Section 3(b) and to the extent permitted by
law, Staples will provide you with 6 additional months of the benefits set forth
in paragraphs (a) and (b) above if such Qualified Termination is within two
years after a Change in Control.


(e) You and Staples intend that this Agreement comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) so that any payments
and benefits provided by the Agreement do not subject you to penalty taxes and
interest imposed for noncompliance with Section 409A. Accordingly, the following
rules shall apply with respect to the payments and benefits, to be provided to
you under this Agreement:


(i) Each installment of the payments and benefits provided under this Agreement
shall be treated as a “separate payment” for purposes of Section 409A. Neither
Staples nor you shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A;


(ii) The provision of the benefits described in Section 3(b) shall be treated as
exempt “reimbursements and certain other separation payments” within the meaning
of Treasury Regulation Section 1.409A-1(b)(9)(v), and any reimbursement or
payment with respect to such benefits shall be made not later than December 31
of the second calendar year following the calendar year in which you are
terminated;


(iii) If, as of the date of your “separation from service” from Staples, you are
not a “specified employee” (each within the meaning of Section 409A which
generally defines a “specified employee” as an employee who is among Staples' 50
most highly compensated officers), then each installment of the payments and
benefits shall be made on the dates and terms set forth in this Agreement; and


(iv) If, as of the date of your “separation from service” from Staples, you are
a “specified employee,” then:


(A) Each installment of the payments and benefits due under this Agreement that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of your
tax year in which your separation from service occurs and the 15th day of the
third month following the end of Staples' tax year in which your separation from
service occurs; and


(B) Each installment of the payments and benefits due under this Agreement that
is not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from Staples shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, your date of death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six




--------------------------------------------------------------------------------




months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments and benefits if and to the
maximum extent that such installment is deemed to be paid under a “separation
pay plan” (within the meaning of Section 409A) that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
Section 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any such delayed payments shall bear interest from the
date of your separation from service to the date of payment at an annual rate
equal to the prime rate as set forth in the Eastern edition of The Wall Street
Journal on the date of your separation from service.
    
(v) You and Staples further agree to make such revisions to this Agreement as
may be required to conform the provisions of the Agreement to the requirements
of Section 409A and any regulations or other Internal Revenue Service guidance
issued thereunder. Staples shall have no liability for any tax or penalty
imposed on you by Section 409A.


You will not be entitled to any of the compensation or benefits set forth in
this Section 3 if Staples determines, within 60 days after your termination,
that your conduct prior to your termination would have warranted a discharge for
"Cause," or if, after your termination, you have violated the terms of any
non-competition or confidentiality provision contained in any employment,
consulting, advisory, non-disclosure, non-competition or other similar agreement
between you and Staples.


4.    Definitions. For the purposes of this Agreement, the terms listed below
are defined as follows:


(a) Change in Control. A “Change in Control" will be deemed to have occurred
only if any of the following events occur:


(i) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), (other than
Staples, any trustee or other fiduciary holding securities under an employee
benefit plan of Staples, or any corporation owned directly or indirectly by the
stockholders of Staples in substantially the same proportion as their ownership
of stock of Staples) is or becomes the "beneficial owner" (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Staples
representing 30% or more of the combined voting power of Staples' then
outstanding securities;


(ii) individuals who constitute the Board (as of the date hereof, the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by Staples' stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of Staples, as such terms are used in
Rule 14a-11 of Regulation 14A under the Exchange Act) will be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or


(iii) the stockholders of Staples approve a merger or consolidation of Staples
with any other corporation, and such merger or consolidation is consummated,
other than (A) a merger or consolidation which would result in the voting
securities of Staples outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 75% of the combined voting power
of the voting securities of Staples or such surviving entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of Staples (or similar transaction) in
which no "person" (as hereinabove defined) acquires more than 50% of the
combined voting power of Staples' then outstanding securities; or


(iv) the stockholders of Staples approve a plan of complete liquidation of
Staples or an agreement for the sale or disposition by Staples of all or
substantially all of Staples' assets.






--------------------------------------------------------------------------------




(b) Disabled. You are “disabled” for the purposes of this Agreement, if you have
been absent from the full-time performance of your duties with Staples for six
(6) consecutive months because of incapacity due to physical or mental illness,
and, within thirty (30) days after being sent a written Notice of Termination,
you fail to resume performance of your essential job duties, with or without
reasonable accommodation.


(c) Cause. A termination for "Cause" by Staples will occur whenever:


(i) you willfully fail to substantially perform your duties with Staples (other
than any failure resulting from incapacity due to physical or mental illness);
provided, however, that Staples has given you a written demand for substantial
performance, which specifically identifies the areas in which your performance
is substandard, and you have not cured such failure within 30 days after
delivery of the demand. No act or failure to act on your part will be deemed
“willful” unless you acted or failed to act without a good faith or reasonable
belief that your conduct was in Staples' best interest.


(ii) you breach any of the terms of the Proprietary and Confidential Information
Agreement or Non-Competition Agreement (or other similar agreement) between you
and Staples, or


(iii) you violate the Code of Ethics or attempt to secure any improper personal
profit in connection with the business of Staples, or


(iv) you fail to devote your full working time to the affairs of Staples except
as may be authorized in writing by Staples' CEO or other authorized Company
official, or


(v) you engage in business other than the business of Staples except as may be
authorized in writing by Staples' CEO or other authorized Company official, or


(vi) you engage in misconduct which is demonstrably and materially injurious to
Staples;


provided that in each case Staples has given you written notice of its intent to
terminate your employment under this Section 5(c) and an opportunity to present,
in person, to the Executive Vice President of Human Resources or any other
authorized Company official, any objections you may have to such termination.


(d) Good Reason. A termination by you for "Good Reason" will occur whenever any
of the following conditions occur without your written consent, and such
condition results in a material negative change to you in your employment
relationship with Staples:


(i) your position, duties, responsibilities, power, title or office is
significantly diminished (a change in your reporting relationship, standing
alone, shall not be deemed significant);


(ii) your annual base salary is reduced;


(iii) you are not allowed to participate in a cash bonus program in a manner
substantially consistent with past practice in light of Staples' financial
performance and attainment of your specified goals, your participation in any
other material compensation plan (other than any stock option or stock award
program which programs are within the full discretion of the Compensation
Committee) is substantially reduced, both in terms of the amount of benefits
provided and the level of participation relative to other participants;


(iv) you are not provided with paid vacation or other benefits substantially
similar to those enjoyed by you under any of Staples' medical, dental, life
insurance, or disability plans in which you were participating, or Staples took
any action which would directly or indirectly materially reduce any of such
benefits or the number of your paid vacation days;






--------------------------------------------------------------------------------




(v) in the event of a Change in Control, Staples or any person in control of
Staples requires you to perform your principal duties in a new location outside
a radius (measured from your primary residence) that is extended an additional
50 miles further from your primary residence at the time of the Change in
Control; or


(vi) Staples fails to obtain a satisfactory agreement from any successor to
assume and agree to perform this Agreement, as contemplated in Section 5.


Notwithstanding the foregoing, any general reduction of salary or reduction (or
elimination) of other compensation, bonus and/or benefits for its officers which
are substantially comparable for all such officers (other than a reduction
occurring within 24 months after a Change of Control) will not be considered
“Good Reason.”


In each such case, a termination by you for Good Reason may occur only if (1)
you have given Staples a Notice of Termination (as defined in Section 2) that
specifies the existence of a condition giving rise to Good Reason and Staples
has not cured the condition giving rise to Good Reason within 30 days after
receipt of your Notice of Termination, (2) you provide the Notice of Termination
to Staples within 90 days after the initial occurrence of the condition giving
rise to your Good Reason, and (3) your termination for Good Reason occurs no
later than 180 days after you give Notice of Termination.


5.    Successors; Binding Agreement. Staples will require any successor (whether
direct, indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business or assets expressly to assume and agree to
perform this Agreement to the same extent that Staples would be required to
perform it if no such succession had taken place. Any failure to obtain an
assumption of this Agreement prior to the effectiveness of any succession will
be a breach of this Agreement and will entitle you to compensation in the same
amount and on the same terms as you would be entitled hereunder. As used in this
Agreement, "Staples" means Staples as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise. This Agreement will inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, will be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or if there is no such designee, to your
estate.


6.    Arbitration. The parties agree that any legal disputes (including but not
limited to claims arising under federal or state statute, contract, tort, or
public policy) that may occur between you and Staples, and that arise out of, or
are related in any way to, your employment with or termination of employment
from Staples or the termination of this Agreement, and which disputes cannot be
resolved informally, will be resolved exclusively though final and binding
arbitration. The parties will be precluded from raising in any other forum,
including, but not limited to, any federal or state court of law, or equity, any
claim which could be raised in arbitration; provided, however that nothing in
this Agreement precludes you from filing a charge or from participating in an
administrative investigation of a charge before an appropriate government agency
or Staples from initiating an arbitration over a matter covered by this
Agreement.


Each party may demand arbitration, no later than three hundred (300) days after
the date on which the claim arose, by submitting to the other party a written
demand which states: (i) the claim asserted, (ii) the facts alleged, (iii) the
applicable statute or principal of law (e.g., breach of contract) upon which the
demand is based, and (iv) the remedy sought. Any response to such demand must be
made, in writing, within twenty (20) days after receiving the demand, and will
specifically admit or deny each factual allegation.


The arbitration will be conducted in accordance with the Rules for Employment
Arbitration of the American Arbitration Association (AAA) and any arbitration
will take place in Framingham, Massachusetts. Each party will bear its own costs
and attorney's fees. The arbitrator will have the power to award any types of
legal or equitable relief that would be available in a court of competent
jurisdiction, including, but not limited to, the costs of arbitration,
attorney's fees, emotional distress damages, and punitive damages for causes of
action when such damages are available under law. Any relief or recovery to
which you are entitled from any claims arising out of




--------------------------------------------------------------------------------




your employment, termination, or any claim of unlawful discrimination will be
limited to that awarded by the arbitrator.


7.    Waiver of Jury Trial. If any claim arising out of your employment or
termination is found not to be subject to final and binding arbitration, the
parties agree to waive any right to a jury trial if such claim is filed in
court.


8.    Miscellaneous.


(a)     The invalidity or unenforceability of any provision of this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement, which will remain in full force and effect.


(b)     The validity, interpretation, construction and performance of this
Agreement will be governed by the laws of the Commonwealth of Massachusetts.


(c)     No waiver by you or Staples at any time of any breach of, or compliance
with, any provision of this Agreement to be performed by Staples or you,
respectively, will be deemed a waiver of that or any other provision at any
subsequent time.


(d)     You must execute a legally enforceable separation agreement and general
release in a form acceptable to Staples prior to the receipt of any payments or
benefits set forth above. Any payments made to you will be paid net of any
applicable withholding required under federal, state or local law.


(e)     This Agreement is the exclusive agreement with respect to the severance
benefits payable to you in the event of a termination of your employment. All
prior negotiations and agreements are hereby merged into this Agreement.


If this Agreement sets forth our agreement, kindly sign and return to Staples
the enclosed copy of this Agreement.


Sincerely,
STAPLES, INC.






[Executive] Vice President, Human Resources










--------------------------------------------------------------------------------




I have been advised of my right to consult with counsel regarding this Agreement
and have decided to sign below knowingly, voluntarily, and free from duress or
coercion.




Agreed to this ____ day of ________________, 200_






____________________________
(Associate Signature)
















